t c memo united_states tax_court walter d ligman petitioner v commissioner of internal revenue respondent docket no 12735-13l filed date jeffrey d moffatt for petitioner suzanne m warren for respondent memorandum opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code dated date upholding a proposed levy collection action for tax_year we must consider whether respondent’s determination to proceed with the collection action regarding petitioner’s unpaid income_tax liabilities for tax_year was proper unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background this case was fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioner resided in california when he filed the petition on date petitioner filed late his income_tax return but failed to pay the amount of tax due for that year respondent assessed petitioner’s self- reported tax penalties and interest on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for tax_year on date respondent received timely from petitioner a form request for a collection_due_process or equivalent_hearing with respect to the proposed levy collection action for tax_year petitioner indicated on this form that he was interested in both an installment_agreement and an offer-in- compromise as collection alternatives on the form petitioner gave various reasons as to why he disagreed with the proposed levy he stated that he was disabled financially distressed and receiving railroad retirement board benefits railroad benefits and that some of these benefits were exempt from levy he did not dispute the underlying tax_liability on date the settlement officer sent petitioner a letter scheduling a telephone hearing for date and explaining what information was needed before petitioner could be considered for a collection alternative the settlement officer requested a form 433-a collection information statement for wage earners and self-employed individuals and three months of bank and pay statements along with supporting documents to substantiate expenses the settlement officer asked that the documents be submitted by date on date petitioner’s representative jeffrey moffatt called the settlement officer and stated that he felt the return was prepared incorrectly mr moffatt also mentioned that petitioner could not pay the liability because he is retired on account of a work injury and his only source_of_income was the railroad benefits the settlement officer explained that petitioner could submit an amended_return on date the settlement officer and mr moffatt agreed to reschedule the telephone hearing for date on date the telephone hearing was held mr moffatt requested a partial payment installment_agreement with a payment of dollar_figure per month after the hearing mr moffatt faxed the settlement officer petitioner’s form 433-a as well as copies of petitioner’s medical records from two recent surgeries rental receipts cellular phone bills and receipts from various other expenses on date the settlement officer sent petitioner and mr moffatt a letter explaining that she needed more information to consider the dollar_figure-per-month partial payment installment_agreement proposal and requesting additional documentation of petitioner’s income and expenses on date mr moffatt mailed the requested documentation at the time petitioner’s only source_of_income was his railroad benefits the settlement officer determined that petitioner had monthly disposable income of dollar_figure and calculated an installment_agreement with a payment of dollar_figure per month she included petitioner’s income from his railroad benefits when calculating his monthly income on date the settlement officer prepared the installment_agreement form and sent it to petitioner and mr moffatt on date mr moffatt’s assistant called the settlement officer and indicated that mr moffatt would be scheduling a time to discuss the proposed installment_agreement mr moffatt did not contact the settlement office regarding a payment proposal on date respondent sent petitioner the notice_of_determination on date petitioner timely filed a petition with this court discussion sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before an impartial officer_or_employee of the internal_revenue_service appeals_office appeals before making a levy on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the person may challenge the existence or the amount of the underlying tax_liability for any period only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 following a hearing the appeals officer must determine whether proceeding with the proposed levy action is appropriate in making that determination the appeals officer is required to take into consideration whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 see also 117_tc_183 we note that the settlement officer properly based the determination on the required factors i standard of review once appeals issues a notice_of_determination the person may seek review in this court sec_6330 where the validity of the underlying tax_liability is properly at issue we review that matter de novo sego v commissioner t c pincite 114_tc_176 a taxpayer may challenge the underlying tax_liability during a cdp hearing if he or she did not receive a statutory_notice_of_deficiency for the liability or did not otherwise have the opportunity to dispute the liability sec_6330 see also 122_tc_1 the court considers an underlying tax_liability on review only if the taxpayer properly raised the issue during the cdp hearing sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see also 129_tc_107 a taxpayer did not properly raise an underlying tax_liability if the taxpayer failed to present the settlement officer with any evidence regarding the liability after being given a reasonable_time see sec_301_6330-1 q a-f3 proced admin regs if a taxpayer does not challenge the underlying liability our review is for abuse_of_discretion sego v commissioner t c pincite an abuse_of_discretion occurs if appeals exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the settlement officer 125_tc_301 aff’d 469_f3d_27 1st cir if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at on date mr moffatt expressed his belief that petitioner’s return was incorrect the settlement officer explained that petitioner could submit an amended_return petitioner’s case was open for over three months neither petitioner nor mr moffatt ever submitted an amended_return nor did either provide any other evidence regarding the liability petitioner has not properly challenged his underlying tax_liability and our review is for abuse_of_discretion ii abuse_of_discretion petitioner contends that it was an abuse_of_discretion to consider his railroad benefits when determining his income and ability to pay because these benefits are partially levy proof therefore he contends that the settlement officer’s rejection of his dollar_figure-per-month partial payment installment_agreement proposal was also an abuse_of_discretion because it was based on consideration of his railroad benefits respondent contends that while petitioner’s railroad benefits are indeed partially levy proof under sec_6334 and sec_6331 these benefits can still be considered when making a determination of a taxpayer’s income and ability to pay for purposes of determining availability of a collection alternative sec_6334 generally exempts railroad retirement act annuities or pension payments from irs levy sec_6331 allows the irs to levy up to of these benefits sec_6159 authorizes the commissioner to enter into installment agreements with taxpayers to satisfy their liabilities if the commissioner determines that such agreements will facilitate the collection of the liabilities the internal_revenue_manual irm and sec_301_6159-1 sec_301_6320-1 and sec_301_6330-1 proced admin regs establish the irs procedures for determining whether an installment_agreement will facilitate the collection of a liability see etkin v commissioner tcmemo_2005_245 according to the irm a taxpayer’s ability to pay is determined by comparing monthly income to allowable expenses a settlement officer may accept at a minimum a monthly payment equal to the excess of a taxpayer’s monthly income over the taxpayer’s allowable expenses see lites v commissioner tcmemo_2005_206 see also irm pt date discussing other installment_agreement acceptance factors considered on date when petitioner and mr moffatt proposed the partial payment installment_agreement of dollar_figure per month petitioner’s only source_of_income was his railroad benefits when considering this offer the settlement officer determined petitioner’s monthly income by including these benefits irm pt date instructs irs collection personnel on how to analyze a taxpayer’s financial condition it states that g enerally all household_income will be used to determine the taxpayer’s ability to pay id pt the irm does not carve out any exceptions for levy-proof benefits for example it instructs that income consists of pensions including social_security_benefits id pt e certain social_security payments like railroad benefits are subject_to a maximum levy under the federal_payment_levy_program see sec_6331 see also irm pt e j date although the irm does not specifically state that railroad benefits are included in income it does not specifically exempt them the irm specifically includes other analogous partial or fully levy-proof benefits in the income calculation such as social_security_benefits we find that the settlement officer did not act arbitrarily capriciously or without sound basis in fact or law by including petitioner’s railroad benefits to analyze petitioner’s financial condition and calculate his monthly disposable income any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
